Exhibit 10(cc)

GREIF, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

GREIF, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

Table of Contents

 

          Page      Article 1 - Definitions      1.1    Account    1 1.2   
Administrator    1 1.3    Board    1 1.4    Bonus    1 1.5    Cause    1 1.6   
Change-in-Control    2 1.7    Code    2 1.8    Compensation    2 1.9   
Deferrals    2 1.10    Deferral Election    3 1.11    Disability    3 1.12   
Effective Date    3 1.13    Eligible Employee    3 1.14    Employee    3 1.15   
Employers    3 1.16    Employer Discretionary Contribution    3 1.17    Employer
Supplemental Contribution    3 1.18    ERISA    3 1.19    Identification Date   
4 1.20    Investment Fund    4 1.21    Matching Contribution    4 1.22   
Participant    4 1.23    Plan Year    4 1.24    Performance-based Compensation
   4 1.25    Qualified Plan    4 1.26    Retirement    4 1.27    Salary    4
1.28    Separation from Service    5 1.29    Service Recipient    5 1.30   
Specified Employee    5 1.31    Trust    5 1.32    Trustee    5 1.33    Years of
Service    5    Article 2 - Participation    2.1    Commencement of
Participation    5 2.2    Loss of Eligible Employee Status    6



--------------------------------------------------------------------------------

   Article 3 - Contributions    3.1    Deferral Elections - General    6 3.2   
Time of Deferral Election    6 3.3    Distribution Elections    7 3.4   
Additional Requirements for Deferral Elections    7 3.5    Matching Contribution
   7 3.6    Employer Supplemental Contribution    7 3.7    Employer
Discretionary Contributions    7 3.8    Crediting of Contributions    8   
Article 4 - Vesting    4.1    Vesting of Deferrals    8 4.2    Vesting of
Matching Contributions    8 4.3    Vesting of Employer Supplemental
Contributions    9 4.4    Vesting of Employer Discretionary Contributions    9
4.5    Vesting in Event of Retirement, Disability, Death or Change-in-Control   
9 4.6    Amounts Not Vested    9    Article 5 - Accounts    5.1    Accounts    9
5.2    Investments, Gains and Losses    10    Article 6 - Distributions    6.1
   Distribution Election    11 6.2    Distributions from an In-Service
Sub-Account    11 6.3    Distributions Upon Retirement    11 6.4   
Substantially Equal Annual Installments    11 6.5    Distributions Upon a
Change-in-Control    12 6.6    Distributions upon Separations from Service other
than due to Retirement, Disability, Death or for Cause    12 6.7   
Distributions upon Separation from Service due to Disability    12 6.8   
Distributions upon Death    12 6.9    Separation from Service due to Cause    12
6.10    Changes to Distribution Elections    12 6.11    Distributions to
Specified Employees    13 6.12    Minimum Distribution    13 6.13   
Unforeseeable Emergency    13    Article 7 - Beneficiaries    7.1   
Beneficiaries    14 7.2    Lost Participant and/or Beneficiary    14



--------------------------------------------------------------------------------

   Article 8 - Funding    8.1    Prohibition Against Funding    14 8.2   
Deposits in Trust    15 8.3    Withholding of Employee Contributions    15   
Article 9 - Claims Administration    9.1    General    15 9.2    Claims
Procedure    15 9.3    Right of Appeal    16 9.4    Review of Appeal    16 9.5
   Designation    16    Article 10 - General Provisions    10.1    Administrator
   16 10.2    No Assignment    17 10.3    No Employment Rights    17 10.4   
Incompetence    17 10.5    Identity    18 10.6    Other Benefits    18 10.7   
Right of Setoff    18 10.8    Expenses    18 10.9    Insolvency    18 10.10   
Amendment, Modification, Suspension or Termination    18 10.11    Construction
   19 10.12    Governing Law    19 10.13    Severability    19 10.14    Headings
   19 10.15    Terms    19 10.16    Code Section 409A Compliance    19 10.17   
Payments Upon Income Inclusion Under Code Section 409A    20



--------------------------------------------------------------------------------

GREIF, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

Greif, Inc., an Ohio corporation (the “Company”), hereby adopts this Greif, Inc.
Nonqualified Deferred Compensation Plan (the “Plan”) for the benefit of a select
group of management or highly compensated employees. This Plan is an unfunded
arrangement and is intended to be exempt from the participation, vesting,
funding, and fiduciary requirements set forth in Title I of ERISA. It is
intended to comply with Code Section 409A. This Plan is effective January 1,2007
and adopted by the Company on December 30, 2006.

Article 1 - Definitions

 

1.1 Account.

The bookkeeping account established for each Participant as provided in
Section 5.1 hereof.

 

1.2 Administrator.

The Compensation Committee of the Board; provided, however, that, subject to
applicable law, the Compensation Committee may delegate its authority under the
Plan to any other person or persons. The Administrator shall serve as the agent
for the Company with respect to the Trust.

 

1.3 Board.

The Board of Directors of the Company.

 

1.4 Bonus.

Compensation which is designated as a bonus or incentive award by an Employer
and that is earned by an Eligible Employee in addition to his or her Salary,
including any pretax elective deferrals from said Bonus to any
Employer-sponsored plan that includes amounts deferred under a Deferral Election
or any elective deferral as defined in Code Section 402(g)(3) or any amount
contributed or deferred at the election of the Eligible Employee in accordance
with Code Section 125 or 132(f)(4).

 

1.5 Cause.

Cause shall mean:

(a) Any act which the Company, in its sole discretion, concludes is detrimental
to the best interests of the Company or any of its subsidiaries or affiliates;

(b) Serious, willful misconduct relating to the discharge of duties owed to the
Participant’s Employer;

(c) Conviction of a felony or perpetuation of a common law fraud;

 

1



--------------------------------------------------------------------------------

(d) Willful failure to comply with laws applicable to the execution of the
business of the Company or any of its subsidiaries or affiliates;

(e) Theft, fraud, embezzlement, dishonesty or other willful misconduct that has
resulted in economic damage to the Company or any of its subsidiaries or
affiliates; or

(f) Failure to comply with the Company’s drug and alcohol abuse policy.

 

1.6 Change-in-Control.

Provided that such definition shall be interpreted in a manner that is
consistent with the definition of “change in control event” under Code
Section 409A and the regulations promulgated thereunder, a “Change-in-Control”
of the Company shall mean the first to occur of any of the following:

(a) the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company;

(b) the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing thirty-five percent (35%) or more of the total voting power
of the stock of the Company;

(c) the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than forty percent
(40%) of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions; or

(d) the date that a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election.

 

1.7 Code.

The Internal Revenue Code of 1986, as amended.

 

1.8 Compensation.

The Participant’s Salary, Bonus and Performance-based Compensation.

 

1.9 Deferrals.

The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.

 

2



--------------------------------------------------------------------------------

1.10 Deferral Election.

The separate agreement, submitted to the Administrator, by which an Eligible
Employee (a) agrees to participate in the Plan, (b) may designate the amount of
any Deferrals to be made to the Plan and (c) may designate the time and form of
distribution of his or her Account.

 

1.11 Disability.

A Participant shall be considered disabled if:

(a) the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

(b) the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s Employer.

 

1.12 Effective Date.

January 1,2007.

 

1.13 Eligible Employee.

An Employee shall be considered an Eligible Employee if such Employee is (a) a
member of the Employer’s select group of management or is a highly compensated
employee within the meaning of Title I of ERISA and (b) designated as an
Eligible Employee by the Administrator. The designation of an Employee as an
Eligible Employee in any Plan Year shall not confer upon such Employee any right
to be designated as an Eligible Employee in any future Plan Year.

 

1.14 Employee.

Any person employed by an Employer.

 

1.15 Employers.

The Company and all of its subsidiaries and affiliates.

 

1.16 Employer Discretionary Contribution.

A discretionary contribution made by the Employer that is credited to one or
more Participant’s Accounts in accordance with the terms of Section 3.7 hereof.

 

1.17 Employer Supplemental Contribution.

A contribution made by the Employer that is credited to one or more
Participant’s Accounts in accordance with the terms of Section 3.6 hereof.

 

1.18 ERISA.

The Employee Retirement Income Security Act of 1974, as amended.

 

3



--------------------------------------------------------------------------------

1.19 Identification Date.

December 31 of each Plan Year.

 

1.20 Investment Fund.

Each investment which serves as a means to measure value, increases or decreases
with respect to a Participant’s Account.

 

1.21 Matching Contribution.

A contribution made by the Employer that is credited to one or more
Participant’s Accounts in accordance with the terms of Section 3.5 hereof.

 

1.22 Participant.

An Eligible Employee who is a Participant as provided in Article 2.

 

1.23 Plan Year.

January 1 through December 31.

 

1.24 Performance-based Compensation.

Performance-based compensation shall mean a Bonus that (i) meets the definition
of “performance-based compensation” under Code Section 409A(a)(4)(B)(iii) and
the regulations promulgated thereunder, (ii) is designated as such by the
Employer and (iii) relates to services performed during a performance period of
at least twelve months by an Eligible Employee.

 

1.25 Qualified Plan.

The Greif 401 (k) Retirement Plan.

 

1.26 Retirement.

Retirement means either (i) a Participant has reached age sixty-five (65) and
has a Separation from Service (other than for Cause), or (ii) a Participant has
reached age fifty-five (55) and has five (5) Years of Service and has a
Separation from Service (other than for Cause).

 

1.27 Salary.

Salary means wages (other than any Bonus or Performance-based Compensation),
within the meaning of Section 3401 (a) for the purposes of income tax
withholding at the source, but determined without regard to any rules that limit
the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 3401 (a)(2)), that are earned by an Eligible Employee for
services performed for the Employer. Salary will not include amounts paid by the
Employer as severance payments after the Eligible Employee has Separated from
Service, or amounts paid from extraordinary events such as the settlement of a
lawsuit unless such amounts are included as compensation in the Eligible
Employee’s W-2 wages. Salary will also not include nonqualified stock options
includible in an Eligible Employee’s income in either the year granted or
exercised. Salary will be determined without regard to: (a) any reduction in
compensation resulting from participation in this Plan or any other nonqualified
deferred compensation plan, a Section 401 (k) cash or deferred arrangement or
any arrangement pursuant to Code Section 125, for Plan Years

 

4



--------------------------------------------------------------------------------

commencing on and after January 1,2001 – Code Sections 132(f), 402(h), 403(b),
414(h)(2) or 457; or (b) any rules that limit remuneration included in wages
based on the nature or location of employment or services performed.

 

1.28 Separation from Service.

A separation from service with the Service Recipient within the meaning of Code
Section 409A(a)(2)(A)(i) and the regulations promulgated thereunder.

 

1.29 Service Recipient.

Provided such definition is in compliance with Code Section 409A and the
regulations promulgated thereunder, Service Recipient shall mean the person for
whom the services are performed and with respect to whom the legally binding
right to compensation arises, and all persons with whom such person would be
considered a single employer under Code Section 414(b) (employees of controlled
group of corporations), and all persons with whom such person would be
considered a single employer under Code Section 414(c) (employees of
partnerships, proprietorships, etc., under common control).

 

1.30 Specified Employee.

Specified Employee shall mean a Participant who is a key employee, as defined in
Code Section 416(i) (without regard to section 416(i)(5)), at any time during
the 12-month period ending on an Identification Date, and meets such other
requirements imposed under Code Section 409A(a)(2)(B)(i) and the regulations
promulgated thereunder. Such Participant shall be a Specified Employee for the
period beginning April 1 of the year subsequent to the Identification Date and
ending March 31 of the following year. Notwithstanding anything to the contrary,
a Participant is not a Specified Employee unless any stock of the Employer is
publicly traded on an established securities market or otherwise.

 

1.31 Trust.

The agreement between the Employer and the Trustee under which the assets of the
Plan are held, administered and managed, which shall conform to the terms of
Rev. Proc. 92-64.

 

1.32 Trustee.

Investors Bank and Trust Company or such other successor that shall become
trustee pursuant to the terms of the Plan.

 

1.33 Years of Service.

A Participant’s “Years of Service” shall be measured by employment during a
twelve (12) month period commencing with the Participant’s date of hire by the
Company and/or any of its subsidiaries or affiliates and anniversaries thereof.

Article 2 - Participation

 

2.1 Commencement of Participation.

Each Eligible Employee shall become a Participant at the earlier of the date on
which his or her Deferral Election first becomes effective or the date on which
a Matching Contribution, an Employer Supplemental or an Employer Discretionary
Contribution is first credited to his or her Account.

 

5



--------------------------------------------------------------------------------

2.2 Loss of Eligible Employee Status.

A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and shall no longer be eligible for Employer
Supplemental Contributions, Employer Discretionary Contributions or Matching
Contributions. All Deferrals for such Participant shall cease as of the earlier
to occur of (a) the Participant’s Separation from Service or (b) the end of the
Plan Year in which such Participant is determined to no longer be an Eligible
Employee. Amounts credited to the Account of a Participant who is no longer an
Eligible Employee shall continue to be held, pursuant to the terms of the Plan
and shall be distributed as provided in Article 6.

Article 3 - Contributions

 

3.1 Deferral Elections - General.

A Participant’s Deferral Election for a Plan Year is irrevocable for that
applicable Plan Year; provided, however that a cessation of Deferrals shall be
allowed if required by the terms of the Employer’s qualified 401(k) plan in
order for the Participant to obtain a hardship withdrawal from the 401(k) plan,
or if required under Section 6.13 of this Plan. Amounts deferred under the Plan
shall not be made available to such Participant, except as provided in Article
6, and shall reduce the Compensation paid to the Participant in the year of the
Deferral from the Employer in accordance with the provisions of the applicable
Deferral Election; provided, however, that all such amounts shall be subject to
the rights of the general creditors of the Employer as provided in Article 8.
The Deferral Election, in addition to the requirements set forth below, must
designate: (a) the amount of Compensation to be deferred and (b), if applicable,
the time and form of the distribution.

 

3.2 Time of Deferral Election.

A Deferral Election shall be void if it is not made in a timely manner as
follows:

(a) A Deferral Election with respect to any Compensation must be submitted to
the Administrator before the beginning of the calendar year during which the
amount to be deferred will be earned. As of December 31 of each calendar year,
said Deferral Election is irrevocable for the following calendar year. In
addition, a Deferral Election shall remain in effect for subsequent calendar
years until a new Deferral Election is submitted to the Administrator prior to
the beginning of a subsequent calendar year.

(b) Notwithstanding the foregoing and in the discretion of the Employer, in a
year in which an Employee is first eligible to participate in this Plan, and
provided that such Employee is not eligible to participate in any other account
balance arrangement subject to Code Section 409A, such Deferral Election shall
be submitted within thirty (30) days after the date on which the Employee is
first eligible to participate, with respect to Compensation to be earned after
such election is made.

 

6



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing and in the discretion of the Employer, a
Deferral Election with respect to any Performance-based Compensation may be
submitted by an Eligible Employee or a Participant provided that such Deferral
Election is submitted at least six (6) months prior to the end of the
performance period on which the Performance-based Compensation is based.

(d) Notwithstanding the foregoing and in the discretion of the Employer, a
Deferral Election with respect to any “fiscal year compensation” (as defined
under Code Section 409A and the regulations promulgated thereunder) may be
submitted by an Eligible Employee or a Participant by no later than the close of
the Employer’s fiscal year preceding the first fiscal year in which are
performed any services for which such compensation is payable.

 

3.3 Distribution Elections.

At the time a Participant makes a Deferral Election, he or she must also elect
the time and form of the distribution of the Deferral by establishing or
selecting one or more In-Service Sub-Accounts) or Retirement Sub-Account(s) as
provided in Section 5.1.

 

3.4 Additional Requirements for Deferral Elections.

Subject to the limitations set forth in Sections 3.1 and 3.2 hereof, Deferrals
made pursuant to a Deferral Election must be made in whole percentages with such
limitations as determined by the Administrator from time to time in its sole
discretion.

 

3.5 Matching Contribution.

The Employers reserve the right to make Matching Contributions to each
Participant’s Account in such amount and in such manner as may be determined by
the Company. Such Matching Contributions shall be credited to such
sub-account(s) as may be elected by the Participant in accordance with
Section 5.1 and procedures established by the Administrator.

 

3.6 Employer Supplemental Contribution.

An Employer may make an Employer Supplemental Contribution to the Account of
some or all of the Participants. The amount of the Employer Supplemental
Contribution shall be determined by the Employer annually and communicated to
the Participant(s). Such Employer Supplemental Contribution shall be credited to
the Retirement Sub-Account with the shortest distribution installment period
maintained within the Participant’s Account in accordance with Section 5.1. If
no Retirement Sub-Accounts are maintained within the Participant’s Account, a
lump sum Retirement Sub-Account shall be established and such Employer
Supplemental Contribution shall be credited thereto.

 

3.7 Employer Discretionary Contributions.

The Employers reserve the right to make Employer Discretionary Contributions to
some or all Participants’ Accounts in such amount and in such manner as may be
determined by the applicable Employer. Such Employer Discretionary Contribution
shall be credited to the Retirement Sub-Account with the shortest distribution
installment period maintained within the Participant’s Account in accordance
with Section 5.1. If no Retirement Sub-Accounts are

 

7



--------------------------------------------------------------------------------

maintained within the Participant’s Account, a lump sum Retirement Sub-Account
shall be established and such Employer Supplemental Contribution shall be
credited thereto.

 

3.8 Crediting of Contributions.

(a) Deferrals shall be credited to a Participant’s Account, and if applicable
transferred to the Trust, as soon as administratively feasible following each
payroll period.

(b) Matching Contributions shall be credited to a Participant’s Account, and if
applicable transferred to the Trust, as soon as administratively feasible
following the close of each Plan Year.

(c) Employer Supplemental Contributions shall be credited to a Participant’s
Account, and if applicable transferred to the Trust, at such time as the
Employer shall determine.

(d) Employer Discretionary Contributions shall be credited to a Participant’s
Account, and if applicable transferred to the Trust, at such time as the
Employer shall determine.

Article 4 - Vesting

 

4.1 Vesting of Deferrals.

A Participant shall be one hundred percent (100%) vested in the portion of his
or her Account attributable to Deferrals and any deemed earnings or losses on
the investment of such Deferrals.

 

4.2 Vesting of Matching Contributions.

Except as otherwise provided herein:

(a) If a Participant was hired by the Company or any of its subsidiaries or
affiliates prior to July 1, 2000, the Participant shall be one hundred percent
(100%) vested in the portion of his or her Account attributable to Matching
Contributions and any deemed earnings or losses on the investments of such
Matching Contributions.

(b) If a Participant was hired by the Company or any of its subsidiaries or
affiliates on or after July 1, 2000, the Participant shall have a vested right
to the portion of his or her Account attributable to Matching Contributions and
any deemed earnings or losses on the investments of such Matching Contributions
as follows:

 

Years of Service

   Vested Percentage  

Less than 1

   0 %

1 but less than 2

   20 %

2 but less than 3

   40 %

3 but less than 4

   60 %

4 but less than 5

   80 %

5 or more

   100 %

 

8



--------------------------------------------------------------------------------

4.3 Vesting of Employer Supplemental Contributions.

Except as otherwise provided herein, a Participant shall have a vested right to
the portion of his or her Account attributable to Employer Supplemental
Contributions and any deemed earnings or losses on the investment of such
Employer Supplemental Contributions according to such vesting schedule as the
Employer shall determine at the time an Employer Supplemental Contribution is
made.

 

4.4 Vesting of Employer Discretionary Contributions.

A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contributions and any deemed earnings or
losses on the investment of such Employer Discretionary Contributions according
to such vesting schedule as the Employer shall determine at the time an Employer
Discretionary Contribution is made.

 

4.5 Vesting in Event of Retirement, Disability, Death or Change-in-Control.

(a) A Participant who incurs a Separation from Service due to Retirement shall
be fully vested in the amounts credited to his or her Account as of the date of
the Separation from Service.

(b) A Participant who incurs a Separation from Service due to Disability shall
be fully vested in the amounts credited to his or her Account as of the date of
the Separation from Service.

(c) Upon a Participant’s death, the Participant shall be fully vested in the
amounts credited to his or her Account.

(d) Upon a Change-in-Control, all Participants shall be fully vested in the
amounts credited to their Accounts as of the date of the Change-in-Control.

 

4.6 Amounts Not Vested.

Any amounts credited to a Participant’s Account that are not vested at the time
of his or her Separation from Service shall be forfeited.

Article 5 - Accounts

 

5.1 Accounts.

The Administrator shall establish and maintain a bookkeeping account in the name
of each Participant. The Administrator shall also establish sub-accounts as
provided in subsection (a) and (b) below, as elected by the Participant pursuant
to Article 3. A Participant may have a maximum of ten (10) sub-accounts at any
time.

(a) A Participant may establish one or more Retirement Sub-Account(s)
(“Retirement Sub-Accounts”) by designating as such on the Participant’s Deferral
Election. Each Participant’s Retirement Sub-Account shall be credited with, to
the extent elected by the

 

9



--------------------------------------------------------------------------------

Participant or required by the terms of this Plan, Deferrals, Matching
Contributions, Employer Supplemental Contributions and Employer Discretionary
Contributions and the Participant’s allocable share of any deemed earnings or
losses on the foregoing. Each Participant’s Retirement Sub-Account shall be
reduced by any distributions made from such Retirement Sub-Account plus, to the
extent permitted by applicable law, any federal, state and local tax
withholding, and any social security withholding tax as may be required by law.

(b) A Participant may elect to establish one or more In-Service Sub-Accounts
(“In-Service Sub-Accounts”) by designating as such on the Participant’s Deferral
Election the year in which payment shall be made. Each Participant’s In-Service
Sub-Account shall be credited with, to the extent elected by the Participant or
required by the terms of this Plan, Deferrals, Matching Contributions, Employer
Supplemental Contributions and Employer Discretionary Contributions, and the
Participant’s allocable share of any deemed earnings or losses on the foregoing.
Each Participant’s In-Service Sub-Account shall be reduced by any distributions
made from such In-Service Sub-Account plus, to the extent permitted by
applicable law, any federal, state and local tax withholding and any social
security withholding tax as may be required by law.

 

5.2 Investments, Gains and Losses.

(a) A Participant may direct that his or her Retirement Sub-Accounts and/or
In-Service Sub-Accounts established pursuant to Section 5.1 be valued as if they
were invested in multiples of one percent (1%) in one or more Investment Funds
as selected by the Company. The Company may from time to time, at the discretion
of the Administrator, change the Investment Funds for purposes of this Plan.

(b) The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect Deferrals, Matching Contributions, Employer Supplemental
Contributions, Employer Discretionary Contributions, investment experience,
distributions and any other appropriate adjustments. Such adjustments shall be
made as frequently as is administratively feasible.

(c) A Participant may change his or her selection of Investment Funds as
permitted by the Administrator with respect to his or her Account or
sub-accounts by filing a new election in accordance with procedures established
by the Administrator. An election shall be effective as soon as administratively
feasible following the date of the change as indicated by the Participant in a
form prescribed by the Administrator.

(d) Notwithstanding the Participant’s ability to designate the Investment Funds
in which his or her Account or sub-accounts shall be deemed mvested, the
Employer shall have no obligation to invest any funds in accordance with the
Participant’s election. Participants’ Accounts shall merely be bookkeeping
entries on the Employer’s books, and no Participant shall obtain any property
right or interest in any Investment Fund.

 

10



--------------------------------------------------------------------------------

Article 6 - Distributions

 

6.1 Distribution Election.

Each Participant shall designate in his or her Deferral Election the form and
timing of the distribution of his or her Account or sub-accounts by indicating
the type of sub-account as described under Section 5.1, and by designating the
manner in which payments shall be made from the choices available under Sections
6.2 and 6.3 hereof. Notwithstanding anything to the contrary contained herein,
no acceleration of the time or schedule of payments under the Plan shall occur
except as permitted under both this Plan and Code Section 409A(a)(3) and the
regulations promulgated thereunder.

 

6.2 Distributions from an In-Service Sub-Account.

Distributions of the vested portion of an In-Service Sub-Account shall begin as
soon as administratively feasible but no later than ninety (90) days following
January 1 of the calendar year designated by the Participant on a properly
submitted Deferral Election for the applicable In-Service Sub-Account, and are
payable in either a lump sum payment or substantially equal annual installments,
as described in Section 6.4 below, over a period of up to five (5) years as
elected by the Participant in his or her Deferral Election. For purposes of this
Section 6.2, if a Participant fails to properly designate the form of the
distribution, the sub-account shall be paid in a lump sum payment. If a
Participant has any In-Service Sub-Accounts at the time of his or her
Retirement, said sub-accounts shall be distributed in a lump sum as soon as
administratively feasible but no later than ninety (90) days following the
effective date of the Participant’s Retirement.

 

6.3 Distributions Upon Retirement.

If a Participant has a Separation from Service due to Retirement, the
Participant’s Retirement Sub-Account(s) shall be (or shall begin to be)
distributed as soon as administratively feasible but no later than ninety
(90) days following the effective date of Participant’s Retirement.
Distributions shall be made either in a lump sum payment or in substantially
equal annual installments, as described in Section 6.4 below, over a period of
five (5) or ten (10) years as elected by the Participant in his or her Deferral
Election. If the Participant fails to properly designate the form of the
distribution, the sub-account shall be paid in a lump sum payment.

 

6.4 Substantially Equal Annual Installments.

The amount of the substantially equal payments shall be determined by
multiplying the Participant’s Account or the applicable sub-account by a
fraction, the denominator of which in the first year of payment equals the
number of years over which benefits are to be paid, and the numerator of which
is one (1). The amounts of the payments for each succeeding year shall be
determined by multiplying such Account or sub-account as of the applicable
anniversary of the payout by a fraction, the denominator of which equals the
number of remaining years over which benefits are to be paid, and the numerator
of which is one (1). Installment payments made pursuant to this Section 6.4
shall be made as soon as administratively feasible in the calendar year
following the initial installment and, to the extent applicable, each calendar
year thereafter, but, in each case, no later than March 31 of the applicable
calendar year.

 

11



--------------------------------------------------------------------------------

6.5 Distributions Upon a Change-in-Control.

Upon a Change-in-Control, all amounts credited to a Participant’s Account as of
the date of the Change-in-Control shall be paid in a lump sum as soon as
administratively possible but no later than ninety (90) days following such
Change-in-Control.

 

6.6 Distributions upon Separations from Service other than due to Retirement,
Disability, Death or for Cause.

If a Participant has a Separation from Service for any reason other than due to
the Participant’s Retirement, death, Disability or for Cause, all vested amounts
credited to his or her Account shall be paid to the Participant in a lump sum,
as soon as administratively feasible but no later than ninety (90) days
following the Participant’s Separation from Service.

 

6.7 Distributions upon Separation from Service due to Disability.

Upon a Participant’s Separation from Service due to Disability, all amounts
credited to his or her Account shall be paid to the Participant in a lump sum,
as soon as administratively feasible but no later than ninety (90) days
following the date of Separation from Service due to Disability.

 

6.8 Distributions upon Death.

Upon the death of a Participant (whether before or after any distribution of the
Participant’s Account has begun), all amounts credited to his or her Account
shall be paid, as soon as administratively feasible but no later than ninety
(90) days following his or her date of death, to his or her beneficiary or
beneficiaries (as determined under Article 7) in a lump sum.

 

6.9 Separation from Service due to Cause.

Notwithstanding anything to the contrary contained herein, in the event of a
Participant’s Separation from Service for Cause, the Participant shall only
receive the return of his or her Deferrals, including the Participant’s
allocable share of any deemed earnings or losses credited on those Deferrals
pursuant to Section 5.2 and subject to Sections 6.11 and 10.7. Upon a
Participant’s Separation from Service for Cause, all amounts credited to the
Participant’s Account relating to Matching Contributions, Employer Supplemental
Contributions and Employer Discretionary Contributions, including the
Participant’s allocable share of any deemed earnings or losses credited on the
foregoing pursuant to Section 5.2, shall be forfeited.

 

6.10 Changes to Distribution Elections.

A Participant will be permitted to elect to change the form or timing of the
distribution of one or more sub-accounts within his or her Account if such
change meets the following requirements:

(a) On or before December 31, 2007, a Participant may change the form or timing
of such distribution (based on the choices available under Sections 6.2 and 6.3)
by filing a new distribution election with the Administrator on or before
December 31, 2007; provided, however, that (i) such election will not apply to
any amount otherwise payable in 2007 and may not cause an amount to be paid in
2007 that would not otherwise be payable in 2007 and (ii) such

 

12



--------------------------------------------------------------------------------

election must be in a form prescribed by the Administrator. Once made, this
subsequent distribution election may be changed or revoked only as provided in
Section 6.10(b).

(b) After December 31, 2007, a Participant may change the form or timing of such
distribution (based on the choices available under Sections 6.2 and 6.3) by
filing a new distribution election with the Administrator; provided that such
change meets the requirements of Code Section 409A(a)(4)(C) and the regulations
promulgated thereunder, including the requirements that (i) a subsequent
election may not take effect until at least twelve (12) months after such
election is made, (ii) the payment with respect to which such subsequent
election is made must be deferred (other than a distribution upon death,
Disability or an Unforeseeable Emergency) for at least five (5) years from the
date the first amount was scheduled to be paid, and (iii) any subsequent
election affecting a distribution at a specified time (or pursuant to a fixed
schedule) may not be made less than twelve (12) months before the date the first
amount was scheduled to be paid. Such election must be made in a form prescribed
by the Administrator.

(c) Once a sub-account begins distribution, no such changes to distributions
shall be permitted under this Section 6.10.

(d) For purposes of this Section 6.10, a series of installment payments paid
from a single In-Service Sub-Account or Retirement Sub-Account shall be treated
as a single payment.

 

6.11 Distributions to Specified Employees.

Notwithstanding anything herein to the contrary, if any Participant is a
Specified Employee upon a Separation from Service for any reason other than
death or Disability, distributions to such Participant shall not commence until
the first day of the seventh month following the date of such Separation from
Service (or, if earlier, the date of death of the Participant) (the “Deferral
Period”). Any distributions which, absent their deferral under this
Section 6.11, would have been payable to the Specified Employee during the
Deferral Period will be paid to the Specified Employee on the first date such
payments are permitted under Code Section 409A, If distributions are to be made
in annual installments, the second installments and all those thereafter will be
made on the applicable anniversaries of the date on which the Participant’s
initial installment would have been payable absent its deferral under this
Section 6.11.

 

6.12 Minimum Distribution.

Notwithstanding anything herein to the contrary, but subject to Section 6.11 and
any requirements under Code Section 409A and the regulations promulgated
thereunder, if the balance of a Participant’s Account at the time of his or her
Separation from Service is $10,000 or less, then the Participant shall be paid
his or her benefits as a single lump sum.

 

6.13 Unforeseeable Emergency.

The Administrator may permit an early distribution of part or all of a
Participant’s Account; provided, however, that such distribution shall be made
only if the Administrator, in its sole discretion, determines that the
Participant has experienced an Unforeseeable Emergency.

 

13



--------------------------------------------------------------------------------

An “Unforeseeable Emergency” is defined as a severe financial hardship resulting
from an illness or accident of the Participant, the Participant’s spouse, or a
dependent (as defined in Code Section 152(a)) of the Participant, loss of the
Participant’s property due to casualty or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. If an Unforeseeable Emergency is determined to exist, a
distribution may not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay any Federal, state or local taxes or penalties
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by cessation of Deferrals. Upon a
distribution to a Participant under this Section 6.13, the Participant’s
Deferrals shall cease and no further Deferrals shall be made for such
Participant for the remainder of the Plan Year.

Article 7 - Beneficiaries

 

7.1 Beneficiaries.

Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan. Such designation shall be made in a form prescribed by the
Administrator. Each Participant may at any time and from time to time, change
any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his or her previous designation
in a form prescribed by the Administrator. If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s surviving spouse or, if there is no surviving
spouse, the Participant’s estate. If more than one person is the beneficiary of
a deceased Participant, each such person shall receive a pro rata share of any
death benefit payable unless otherwise designated in the applicable form. If a
beneficiary who is receiving benefits dies, all benefits that were payable to
such beneficiary shall then be payable to the estate of that beneficiary.

 

7.2 Lost Participant and/or Beneficiary.

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid. Under no circumstances shall any amount under this Plan
escheat to any governmental authority.

Article 8 - Funding

 

8.1 Prohibition Against Funding.

Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
beneficiaries or any other person. Any such assets shall be and remain a part

 

14



--------------------------------------------------------------------------------

of the general, unpledged, unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of the ERISA. Each Participant and beneficiary shall be required to
look to the provisions of this Plan and to the Employer itself for enforcement
of any and all benefits due under this Plan, and to the extent any such person
acquires a right to receive payment under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer. The
Employer or the Trust shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.

 

8.2 Deposits in Trust.

Notwithstanding Section 8.1 or any other provision of this Plan to the contrary,
the Employer may deposit into the Trust any amounts it deems appropriate to pay
the benefits under this Plan. The amounts so deposited may include contributions
made pursuant to a Deferral Election by a Participant, Matching Contributions,
Employer Supplemental Contributions, and Employer Discretionary Contributions.

 

8.3 Withholding of Employee Contributions.

The Administrator is authorized to make any and all necessary arrangements with
the Employer in order to withhold the Participant’s Deferrals under Section 3.1
hereof from his or her Compensation. The Administrator shall determine the
amount and timing of such withholding.

Article 9 - Claims Administration

 

9.1 General.

If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrator, he or she must file a written notification of his or her claim
with the Administrator.

 

9.2 Claims Procedure.

Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented. If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days of receipt of the claim that the claim has been denied. The
Administrator may extend the period of time for making a determination with
respect to any claim for a period of up to ninety (90) days, provided that the
Administrator determines that such an extension is necessary because of special
circumstances and notifies the claimant, prior to the expiration of the initial
ninety (90) day period, of the circumstances requiring the extension of time and
the date by which the Plan expects to render a decision. If the claim is denied
to any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:

(a) the specific reason or reasons for denial of the claim;

 

15



--------------------------------------------------------------------------------

(b) a specific reference to the Plan provisions on which the denial is based;

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) an explanation of the provisions of this Article.

Under no circumstances shall any failure by the Administrator to comply with the
provisions of this Section 9.2 be considered to constitute an allowance of the
claimant’s claim.

 

9.3 Right of Appeal.

A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial under
Section 9.2.

 

9.4 Review of Appeal.

Upon receipt of an appeal, the Administrator shall promptly take action to give
due consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Administrator feels such a hearing is necessary. In
preparing for this appeal, the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments. After consideration of the merits of the appeal, the Administrator
shall issue a written decision which shall be binding on all parties. The
decision shall specifically state its reasons and pertinent Plan provisions on
which it relies. The Administrator’s decision shall be issued within sixty
(60) days after the appeal is filed, except that the Administrator may extend
the period of time for making a determination with respect to any claim for a
period of up to sixty (60) days, provided that the Administrator determines that
such an extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. Under no circumstances shall any failure by the
Administrator to comply with the provisions of this Section 9.4 be considered to
constitute an allowance of the claimant’s appeal.

 

9.5 Designation.

The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article. Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.

Article 10 - General Provisions

 

10.1 Administrator.

(a) The Administrator is expressly empowered to limit the amount of Compensation
that maybe deferred; to deposit amounts into the Trust in accordance with
Section

 

16



--------------------------------------------------------------------------------

8.2 hereof; to interpret the Plan, and to determine all questions arising in the
administration, interpretation and application of the Plan; to employ actuaries,
accountants, counsel, and other persons it deems necessary in connection with
the administration of the Plan; to request any information from the Employer it
deems necessary to determine whether the Employer would be considered insolvent
or subject to a proceeding in bankruptcy; and to take all other necessary and
proper actions to fulfill its duties as Administrator.

(b) The Administrator shall not be liable for any actions by it hereunder,
unless due to its own negligence, willful misconduct or lack of good faith.

(c) The Administrator shall be indemnified and saved harmless by the Employer
from and against all personal liability to which it may be subject by reason of
any act done or omitted to be done in its official capacity as Administrator in
good faith in the administration of the Plan and Trust, including all expenses
reasonably incurred in its defense in the event the Employer fails to provide
such defense upon the request of the Administrator.

 

10.2 No Assignment.

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law. If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan attempts to
anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish any benefit or payment under this Plan, in whole or in part, or if any
attempt is made to subject any such benefit or payment, in whole or in part, to
the debts, contracts, liabilities, engagements or torts of the Participant or
beneficiary or any other person entitled to any such benefit or payment pursuant
to the terms of this Plan, then such attempt shall be invalid and such benefit
or payment, in the discretion of the Administrator, shall cease and terminate
with respect to such Participant or beneficiary, or any other such person.

 

10.3 No Employment Rights.

Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.

 

10.4 Incompetence.

If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her

 

17



--------------------------------------------------------------------------------

benefit without responsibility of the Administrator or the Employer to see to
the application of such payments. Any payment made pursuant to such power shall,
as to such payment, operate as a complete discharge of the Employer, the
Administrator and the Trustee.

 

10.5 Identity.

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained.
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 

10.6 Other Benefits.

The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.

 

10.7 Right of Setoff.

An Employer may, to the extent permitted by applicable law, deduct from and
setoff against any amounts payable to a Participant or a beneficiary from this
Plan such amounts as may be owed by a Participant to the Employer, although the
Participant shall remain liable for any part of the Participant’s payment
obligation not satisfied through such deduction and setoff; provided, however,
that this setoff may occur only at the date on which the amount would otherwise
be distributed to the Participant as required by Code Section 409A. By electing
to participate in the Plan and deferring compensation hereunder, the Participant
agrees to any deduction or setoff under this Section 10.7.

 

10.8 Expenses.

All expenses incurred in the administration of the Plan, whether incurred by the
Employer or the Plan, shall be paid by the Employer.

 

10.9 Insolvency.

Should an Employer be considered insolvent (as defined by the Trust), the
Employer, through its Board and chief executive officer, shall give immediate
written notice of such to the Administrator of the Plan and the Trustee. Upon
receipt of such notice, the Administrator or Trustee shall cease to make any
payments to Participants who were Employees of the Employer or their
beneficiaries and shall hold any and all assets attributable to the Employer for
the benefit of the general creditors of the Employer.

 

10.10  Amendment, Modification, Suspension or Termination.

The Company may, at any time, in its sole discretion, amend, modify, suspend or
terminate the Plan in whole or in part, except that no such amendment,
modification, suspension or termination shall have any retroactive effect to
reduce any amounts allocated to a Participant’s Accounts. In the event that this
Plan is terminated, the distribution of the amounts credited to a

 

18



--------------------------------------------------------------------------------

Participant’s Accounts shall not be accelerated but shall be paid at such time
and in such manner as determined under the terms of the Plan immediately prior
to termination as if the Plan had not been terminated. Notwithstanding anything
to the contrary contained herein, the Company, in its sole discretion, may
distribute all Participants’ Accounts in connection with a termination of the
Plan; provided that (a) no payments other than payments that would be payable
under the terms of the Plan if the termination had not occurred may be made
within twelve (12) months from termination date of the Plan; (b) all payments
must be made within twenty-four (24) months from the termination date of the
Plan; and (c) all other requirements under Code Section 409A and the regulations
promulgated thereunder are met.

 

10.11  Construction.

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.

 

10.12  Governing Law.

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of
Ohio, other than its laws respecting choice of law.

 

10.13  Severability.

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein. If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA or Code Section 409A, then the
Plan shall be severed with respect to such Employee or Employees, who shall be
considered to be participating in a separate arrangement.

 

10.14  Headings.

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

10.15  Terms.

Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.

 

10.16  Code Section 409A Compliance.

It is intended that this Plan comply with Code Section 409A in accordance with
Internal Revenue Service Notice 2005-1 and proposed regulations promulgated
thereunder (and any subsequent IRS notices or guidance), and this Plan will be
interpreted, administered and operated in good faith accordingly. In the event
that any provision of this Plan is inconsistent with Code

 

19



--------------------------------------------------------------------------------

Section 409A or such guidance, then the applicable provisions of Code
Section 409A shall supersede such provision. Nothing herein shall be construed
as an entitlement to or guarantee of any particular tax treatment to a
Participant.

 

10.17  Payments Upon Income Inclusion Under Code Section 409A.

The Company may accelerate the time or schedule of a payment to a Participant to
pay an amount the Participant includes in income as a result of the Plan failing
to meet the requirements of Code Section 409A.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, effective as of this 30th day of December, 2006.

 

Greif, Inc. By:   /s/ Michael L. Roane Title:  

Senior Vice President,

Global Human Resources

 

ATTEST: By:   /s/ David J. Bell Title:   Vice President Global   Total Rewards

 

20